DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/25/2019, 5/13/2020, 11/20/2020, 7/15/20201, and 10/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, 15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zoller (WO2005118968).
Regarding claim 1, Zoller discloses a sanitary installation part (1), comprising: 
a functional unit (2, 3), a diffuser (11) formed downstream of the functional unit (2, 3) (Figure 1), the functional unit forms at least one inlet opening (Figure 2, The openings in screen 2) to a diffuser space (Examiner’s Annotated Figure 1), the diffuser (11) includes a baffle plate (12) which delimits the diffuser space (Examiner’s Annotated Figure 1) in an incident-flow direction predefined by the at least one inlet opening, said baffle plate is adapted to divert water flowing in through the at least one inlet opening in a lateral direction (The baffle plate diverts fluid to flow through the channels 13), the diffuser space (Examiner’s Annotated Figure 1) is formed between the baffle plate and 
Zoller discloses the general condition of sizing the opening to provide for a uniform water jet (Lines 149-152). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the device to feature an opening cross section of the outlet opening having an area which amounts to 0.9 times to 2 times an area of an opening cross section of the at least one inlet opening, since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II.
One of ordinary skill in the art would have been motivated by the disclosures of Zoller to optimize the cross-section of the opening to be 0.9 times to 2 times an opening cross section of the at least one inlet opening, in order to provide for uniform flow.

    PNG
    media_image1.png
    711
    568
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1
Regarding claim 2, modified Zoller discloses the sanitary installation part according to claim 1, wherein the baffle plate (12) is, at a side facing toward the diffuser 
Regarding claim 3, modified Zoller discloses the sanitary installation part according to claim 1, wherein the diffuser space (Examiner’s Annotated Figure 1) has at least two inlet openings (Figure 2, The functional unit cooperates with the functional unit to define a plurality of inlet openings in the that progress through the screen) which are spaced apart from one another along a main flow direction (Figure 2), the diffuser space (Examiner’s Annotated Figure 1) has, along the main flow direction (horizontally), a profile which defines a profile widening at the downstream one of the at least two inlet openings (Figure 2, The diffuser space widens as it progresses downstream), and the profile widening defines an enlargement of a cross-sectional area of the diffuser space transversely with respect to the main flow direction, which is adapted to a cross-sectional area of the downstream inlet opening (Figure 2).
Regarding claim 4, modified Zoller discloses the sanitary installation part as claimed in claim 1, wherein the at least one inlet opening (the openings in screen) is at least divided form, and the at least one inlet opening defines a total inflow area to the diffuser space (Figure 2, The openings inlet openings cover the inflow area of the diffuser space).
Regarding claim 5, modified Zoller discloses the sanitary installation part as claimed in claim 1, wherein the baffle plate (12) is delimited on all sides by a cross-sectional widening for the flowing water (Figure 2).
Regarding claim 7, modified Zoller disclose the sanitary installation part as claimed in claim 1, further comprising a flow divider (Examiner’s Annotated Figure 1) formed on the baffle plate (12), and the flow divider is formed centrally with respect to the inlet opening, in the diffuser space (Figure 2).
Regarding claim 8, modified Zoller discloses the sanitary installation part as claimed in claim 1, wherein the functional unit (2, 3) includes a flow restrictor (7).
Regarding claim 9, modified Zoller discloses the sanitary installation part as claimed in claim 1, further comprising a jet aerating device (5b) positioned downstream of the diffuser (11) (Figures 1 and 2).
Regarding claim 10, modified Zoller discloses the sanitary installation part as claimed in claim 3, wherein the diffuser space (Examiner’s Annotated Figure 1) has, at least outside the profile widening, a substantially constant height (Examiner’s Annotated Figure 1).
Regarding claim 11, modified Zoller discloses the sanitary installation part as claimed in claim 1, wherein the diffuser space (Examiner’s Annotated Figure 1) forms a flow straightener (The diffuser space is of a constant height at its outer end and features a space free of obstructions, which forms a flow straightener).
Regarding claim 12, modified Zoller discloses the sanitary installation part as claimed in claim 1, wherein a height of the diffuser space (Examiner’s Annotated Figure 1) amounts to less than that of a collecting chamber (Space between projections 18) positioned downstream of the diffuser space, but is silent as to whether the height of the diffuser space is half of the height of the collecting chamber.
Zoller depicts the general condition of the height of the diffuser space being smaller than that of the collecting space (Examiner’s Annotated Figure 1), and further discloses that the collecting space is configured to ensure a speed that provides for the best possible speed intake (Lines 157-158). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zoller to feature the height of the diffuser space being half of the height of the collecting chamber, since it has been held since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the 
Regarding claim 13, Zoller discloses a sanitary installation part, comprising: a diffuser (11), an annular chamber (Examiner’s Annotated Figure 1) positioned downstream, in a flow direction, of the diffuser (Figure 2), said annular chamber (Examiner’s Annotated Figure 1) opens into at least one outlet nozzle (Examiner’s Annotated Figure 1), at least one aeration opening (14) formed at an outflow side of the at least one outlet nozzle (Figure 1), via which air from outside is supplied for generating an aerated water jet (Lines 137-138), the annular chamber (Examiner’s Annotated Figure 1) has, above the at least one outlet nozzle (Examiner’s Annotated Figure 1), in one longitudinal portion, a contour into which an ellipse is fittable (The chamber is elongated, thus providing for an ellipse to fit), but is silent as to whether the ellipse has a side ratio of greater than 0.433 of a semi-minor axis in relation to a large semi-major axis.
Zoller depicts the chamber being elongated (Figure 2), and further discloses that the chamber is optimized to maintain an effective speed throughout the unit (Lines 58-72).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zoller to include a contour into which an ellipse is fittable which has a side ratio of greater than 0.433 of a semi-minor axis in relation to a large semi-major axis, since it has been held since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II.

Regarding claim 14, Zoller discloses a sanitary installation part (1), comprising: a diffuser (11), an annular chamber (Examiner’s Annotated Figure 1) positioned downstream, in a flow direction, of diffuser (11), said annular chamber opens into at least one outlet nozzle (Examiner’s Annotated Figure 1), at least one aeration opening (14) formed downstream of the at least one outlet nozzle (Figure 1), via which air from outside is supplied for generating an aerated water jet (Lines 137-138), a guide surface (Examiner’s Annotated Figure 1) formed between the diffuser (11) and the annular chamber (Examiner’s Annotated Figure 1), the guide surface (Examiner’s Annotated Figure 1) is adapted to guide inflowing water into the annular chamber (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; The highlighted surface is capable of performing the claimed function), the annular chamber (Examiner’s Annotated Figure 1) has, in an annular chamber part (Examiner’s Annotated Figure 1) situated above an elongation of the guide surface into the annular chamber (Examiner’s Annotated Figure 1), in one longitudinal portion, a contour into which an ellipse is fittable (An ellipse may rest in the corner created by the annular chamber part), but is silent as to whether the ellipse may have a side ratio of greater than 0.52 of a semi-minor axis in relation to a semi-major axis.
Zoller depicts the chamber being elongated (Figure 2), and further discloses that the shape of the chamber is optimized to provide for an effective speed in the unit (Lines 58-72).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zoller to include a contour into which an ellipse is fittable which has a side ratio of greater than 0.52 of a 
One of ordinary skill in the art would have been motivated by the disclosures of Zoller to optimize the system to include a contour, as claimed in order to provide for an effective speed throughout the unit. 
Regarding claim 15, modified Zoller discloses the sanitary installation part as claimed in claim 13, but fails to disclose wherein the annular chamber has a tetragonal shape in longitudinal section.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the annular chamber to have a tetragonal shape in the longitudinal direction, since it has been held that shape is a matter of choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 17, modified Zoller discloses the sanitary installation part as claimed in claim 13, wherein the at least one aeration opening (14) comprises multiple aeration openings (Line 156) that are located downstream of the outlet nozzle (Examiner’s Annotated Figure 1) (Figure 2), distributed about a circumference of the installation part (Lines 137-138 and Figure 2).
Regarding claim 18, modified Zoller discloses the sanitary installation part as claimed in claim 13, wherein the outlet nozzle (Examiner’s Annotated Figure 1) is formed by an annular gap (Figure 2).
Regarding claim 19, modified Zoller discloses the sanitary installation part as claimed in claim 13, wherein the annular chamber Examiner’s Annotated Figure 1) is, in 
Regarding claim 20, modified Zoller discloses the sanitary installation part as claimed in claim 19, further comprising multiple mutually spaced-apart passage openings (13) formed between the collecting chamber (space between projections 18) and the annular chamber (Examiner’s Annotated Figure 1).
Regarding claim 21, modified Zoller discloses the sanitary installation part as claimed in claim 14, wherein the annular chamber (Examiner’s Annotated Figure 1) extends above and below the guide surface (Examiner’s Annotated Figure 1).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zoller in view of Blum (US 2013/0134235).
Regarding claim 6, modified Zoller discloses the sanitary installation part as claimed in claim 1, wherein the at least one inlet opening (the openings in screen) is arranged centrally with respect to the baffle plate (12), and a carrier plate (Examiner’s Annotated Figure 1) of the functional unit (2, 3), but fails to disclose the carrier plate being supported on the baffle plate.
Blum discloses an installation that includes a carrier plate (34) being supported on a baffle plate (25) (Figure 6).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zoller with the disclosures of Blum , providing the carrier plate (Examiner’s Annotated Figure 1) to be supported by the baffle plate (12) (Blum, Figure 6), as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including support of the carrier plate for operation in the unit.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zoller in view of Kao (US 2012/0018661).
Regarding claim 16, modified Zoller discloses the sanitary installation part as claimed in claim 13, further comprising an upper cover (3) placed onto the annular chamber (Figure 2), but fails to disclose the upper cover being placed onto projections which project into the annular chamber.
Kao discloses a sanitary installation part that includes an upper cover (338), placed onto projections (the teeth of toothed section 336), the projections protruding into a chamber (Figures 3 and 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zoller with the disclosures of Kao, further providing the installation part to include the upper cover (3) cooperating with projections (Kao, teeth) that protrude into the annular chamber (Examiner’s Annotated Figure 1), as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including security of the cover to the installation part.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752